Judgment affirmed.

Master and servant. New trial. Before Judge Atkinson. Ware superior court. April adjourned term, 1891.
Action for damages by Guy against the Waycross Lumber Co.; verdict for the plaintiff; motion of the defendant for a new trial, overruled. The plaintiff’ alleged, in brief: He was engaged at work at the mills operated by the defendant, his duty being to work at the Reppard roller and .saw the lumber, the engine, boilers and propelling machinery being underneath the floor upon which the saws and carriages and other machinery connected more directly with the manufacturing of the lumber. While he was changing the saws, this being in the line of his duty, the saw carriage went forward towards him, and without any notice or warning from any one he was caught between the head-block and saw-guide, and injured. The machinery was under the charge of a machinist employed for the purpose by the manager or overseer of the business. Plaintiff at the time of the injury was entirely free from fault, and the accident resulted from a failure on the part of the overseer, machinist and agents of the defendant to exercise ordinary and reasonable care and diligence to prevent it. By reason of a defect in the machinery a valve was caused to move and give steam to the propelling machinery which caused the carriage to move forward, catching plaintiff between the head-block and saw-guide, this defect in the machinery being known to the machinist and overseer of the mill, and unknown to plaintiff, who had been in the defendant’s employment five days. The carriages by reason of the defect in the machinery had been caused to go forward on other occasions before his employment by the defendant, which fact was known to the manager, overseer and machinist, and the defendant had failed to correct or repair the defect so as to prevent the giving of steam and the moving of the carriage -without warning, and notwithstanding such failure to repair the defect, the manager, overseer and machinist failed to inform plaintiff of the same. All of said failures to act, above described, were caused on account of unskillfulness and imprudent conduct on the part of manager, overseer and machinist, without any degree of negligence on the part of plaintiff, and constituted negligence on the part of defendant, and were the sole cause of the injury.—By amendment it was alleged that the injury resulted solely from a defect in a valve which was improperly adjusted, thus allowing steam to escape into the cylinder, and caused the saw carriage to move forward, and that this defect was of long standing and was known to the general overseer or superintendent in general charge of the affairs of the defendant at the mill, and was also known to the defendant by reason of its long standing, and was not known to the plaintiff.
On demurrer that portion of the declaration seeking a recovery, on the ground of the negligence of a co-employee was stricken. The evidence at the trial was voluminous, and need not be recited here. The grounds for new trial were, that the verdict was contrary to law and evidence, and to several specified portions of the charge to the jury, and that the court erred in the following instruction: “Then you will inquire whether this defect existed, whether it was known expressly to the master, and if not, whether the superintendent of the mill was reasonably diligent in looking after tbe machinery so as to find out its actual condition. If by the exercise of ordinary and reasonable care in looking after the machinery in that mill he might have discovered a defect, the defect described in the declaration, if you find that it existed, then the law charges him with notice of the defect.”
J. L. Sweat, W. G-. Brantley and S. W. Hitch, for plaintiff in error.
L. A. Wilson and J. C. McDonald, contra.